LATTIMORE, Judge.
— Conviction for possessing intoxicating liquor for purposes of sale; punishment, one year in the penitentiary.
In the order overruling appellant’s motion for new trial the court fixes the time for filing statement of facts, but makes no mention of any grant of time for the filing of bills of exception. In the absence of a court order directing otherwise, our statute fixes the limit of time for filing bills of exception at thirty days after the adjournment of the trial term. The trial term of the court below ended August 28, 1931. The bills of exception were filed November 4, 1931. Same were filed too late for our consideration.
True, the trial court on October 19th made an order extending the time for filing bills of exception. He was without power to make such order. The thirty-day period allowed by statute for the filing of bills of exception expired on September 27th. Code Crim. Proc., 1925, art. 760, subd. 5. After the expiration of that period under facts such as here appear the court had no power to make an extending order.
There appears in the record what purports to be objections to the court’s charge, but neither by any notation on same, nor by any separate bill of exception are we informed when said objections were presented, or that same were ever approved as presented to the trial court. The testimony seems amply sufficient to support the verdict and judgment.
Finding no error in the record, the judgment will be affirmed.

Affirmed.

Morrow, P. J., absent.